Order entered March 5, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-20-01033-CR
                            No. 05-20-01034-CR
                            No. 05-20-01035-CR

                 CHRISTIAN COLE DONIHOO, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 416th Judicial District Court
                           Collin County, Texas
               Trial Court Cause No. 416-83060-2020 cts. 1-3

                                  ORDER

      Before the Court is court reporter Destiny Moses’s March 4, 2021 request

for additional time to file the reporter’s record. We GRANT the request and

ORDER the reporter’s record filed by March 22, 2021.


                                          /s/   DENNISE GARCIA
                                                JUSTICE